Name: 83/332/EEC, Euratom: Council Decision of 28 June 1983 amending Decision 82/402/EEC adopting a research and development programme (1982 to 1985) in the raw materials sector
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-06

 Avis juridique important|31983D033283/332/EEC, Euratom: Council Decision of 28 June 1983 amending Decision 82/402/EEC adopting a research and development programme (1982 to 1985) in the raw materials sector Official Journal L 181 , 06/07/1983 P. 0024*****COUNCIL DECISION of 28 June 1983 amending Decision 82/402/EEC adopting a research and development programme (1982 to 1985) in the raw materials sector (83/332/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, by Decision 82/402/EEC (2), the Council adopted, for a period of four years with effect from 1 January 1982, a research and development programme in the raw materials sector; Whereas, by Decision 78/264/Euratom (3), as amended by Decision 81/364/Euratom (4), the Council adopted, for a period of five years with effect from 1 January 1978, a programme of research and development for the Euratom Atomic Energy Community on uranium exploration and extraction; whereas, in order to carry out research projects in this field after the date of completion of this programme, these research projects should be incorporated in the programme for the raw materials sector and in particular in the sub-programme on 'Metals and mineral substances, including clay-based materials for the ceramics industry'; Whereas the Scientific and Technical Research Committee (Crest) has given its opinion on the Commission proposal, HAS DECIDED AS FOLLOWS: Sole Article Decision 82/402/EEC is hereby amended as follows: 1. The following is inserted as the second citation: 'Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof,'. 2. Article 2 (1) is replaced by the following text: '1. The funds estimated as necessary for the execution of the programme should be 54 million ECU, including expenditure on a staff of 19. The indicative distribution of this amount by sub-programme is shown in Section A of the Annex.' 3. Part A (I) (1) of the Annex is amended as follows with effect from 1 January 1983: (a) Point 1.3 is replaced by the following: '1.3. Geophysical methods, including radiometry; (b) The following point is added: '1.7. Measuring techniques relating to uranium and its decay products'. 4. Part B (I) of the Annex is deleted. Done at Luxembourg, 28 June 1983. For the Council The President H. RIESENHUBER (1) OJ No C 161, 20. 6. 1983, p. 178. (2) OJ No L 174, 21. 6. 1982, p. 23. (3) OJ No L 72, 14. 3. 1978, p. 12. (4) OJ No L 137, 23. 5. 1981, p. 44.